UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7265



MAX ARBAUGH,

                                             Petitioner - Appellant,

          versus


THOMAS MCBRIDE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-02-14-2)


Submitted:   October 15, 2002             Decided:   October 22, 2002


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Max Arbaugh, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Max   Arbaugh   seeks   to   appeal   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).             We

have reviewed the record and conclude for the reasons stated by the

district court that Arbaugh has not made a substantial showing of

the denial of a constitutional right.       See Arbaugh v. McBride, No.

CA-02-14-2 (N.D.W. Va. Aug. 8, 2002).            Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                DISMISSED




                                     2